DETAILED ACTION
This Office action is in response to the Amendment filed on 05/18/2021.
Claims 1, 4-6, 9, 12-14, 17, and 20 have been amended.
Claims 1-20 are pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claims 1, 9, and 17 are allowed because the prior art of the record alone or in combination does not teach or suggest the combination of limitations, when considered as a whole, receiving, by a computer server system, an instruction to initiate a trusted session between a first electronic device and the computer server system, the instruction including an indication of an account linking token, the account linking token for linking a first account associated with the first electronic device with a second account associated with the computer server system; generating, by the computer server system using at least one of a pseudorandom source and a random source, a session token; sending, by the computer server system to the first electronic device, an indication of at least a portion of the session token, wherein the first electronic device is configured to acoustically signal the at least a portion of the session token; receiving, by the computer server system from a mobile computing device physically proximate the first electronic device, an indication based on identifying information for the mobile computing device and on the session token as reconstructed by the mobile computing device based on an acoustic signal of the at least a portion of the session token as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156.  The examiner can normally be reached on M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOTRAN N. TO
Primary Examiner
Art Unit 2435



/BAOTRAN N TO/Primary Examiner, Art Unit 2435